DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/956,788, filed on April 19, 2018.
Drawings
The drawings contain three sheets of figures 1-3 were received on 6/26/2020.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to because the use of reference(s) for the lens surface(s) in figure 1 is not proper. In particular, the image-side lens surface of the first lens 22 should be named as --F2--, not “E2”. See specification in paragraph [0030] and Table 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In paragraph {0001]: on line 2 of the paragraph, “2018,” should be changed to --2018, now U.S. Patent No. 10,732,395,--. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,732,395. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1 and 4-15 are read from features recited in Patent claims 1-14. In particular, the .
Claim Rejections - 35 USC § 102
9.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.       Claims 1, 6-11 and 14, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US Patent No. 8,705,178).
Fujita discloses a microscope objective lens for use in a microscope. 
a) Regarding to the features recited in present claim 1, the microscope objective lens of the Embodiment 2 as described in columns 1 and 4-6 and shown in Fig. 4 comprises the following features:
a1) a first positive lens group (G1), a second positive lens group (G2), a third negative lens group (G3), and a fourth positive lens group (G4) arranged in that order from an object side; and

a3) Regarding to the feature related to the corrective effect of the second lens group being predetermined such that the spherical aberration is minimized for a light incidence that corresponds to a mean numerical aperture that lies between 0.65 and 0.75 times a nominal aperture of the immersion objective lens as recited in claim 1 lines 13-16, such feature is read/provided by Fujita as the numerical aperture of the microscope objective lens is 0.68 which is inside the range as claimed.
b) Regarding to the features recited in present claims 6  and 7, the second positive lens group (G2) comprises a cemented lens constituted by a negative meniscus lens (L4) and a positive biconvex lens (L5).
c) Regarding to the features recited in present claims 8 and 9, the third negative lens group (G3) comprises a cemented lens constituted by a positive biconvex lens (L7) and a negative biconcave lens (L8).
d) Regarding to the features recited in present claims 10 and 11, the fourth positive lens group (G4) comprises a negative meniscus lens (L9) and a positive meniscus les (L10).
e) Regarding to the feature recited in present claim 14, the microscope objective lens provided by Fujita is a microscope objective lens for use in a microscope.
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.       Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Redford (US Publication No 2011/0069381).
It is noted that while Fujita discloses that the second lens group is moved with respect to the first and third lens groups for the purpose of correction/compensation for spherical aberrations; however, Fujita does not clearly disclose a manually operation drive or motor-driven drive for moving the second lens group; however, the use of a mechanism for driving .
14.       Claim 15, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Saito et al (US Patent No. 7,869,132).
It is noted that while Fujita discloses that the objective lens is used in a microscope, Fujita does not clearly disclose that the microscope is a confocal/multiphoton/lightsheet microscope. 
However, such a recitation of the microscope in present claim 15 is merely that of an intended use of the microscope objective lens. Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the 
Thus, it would have been obvious to one skilled to utilize the microscope objective lens as provided by Fujita in a scanning microscope that employs multiphoton excitation to observe a specimen as suggested by Saito et al for the purpose of viewing the images of the specimen.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872